Motion for stay granted and the stay contained in the order to show cause dated April 26, 1960 is continued, pending the hearing and determination of the appeal, on condition that the appellants procure the record on appeal from the order entered on April 26, 1960, and from the order entered on -the rehearing held on May 5, 1960, and the appellants’ points, to be served and filed on or before May 26, 1960, with notice of argument for *921June 7, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 1, 1960. Relator to have the right of visitation as directed by Mr. Justice Flynn. Concur — Botein, P. J., Breitel, Rabin, Yalente and Stevens, JJ.